BE IT REMEMBERED:

THAT at the term of the Honorable Court of Appeals for the Tenth District of the State of Texas, begun and holden at Waco on the 1[st] day of January, 2018, present Chief Justice TOM GRAY and Justices REX D. DAVIS and AL SCOGGINS

In the cause

No. 10-18-00107-CV

IN RE HIGH POINTE INVESTMENTS, LLC

Original Proceeding

the following Judgment was entered on the 6[th] day of June, 2018:

"Came on to be heard the Petition for Writ of Mandamus filed by Relator on March 26, 2018, and the same having been considered, because it is the opinion of this Court that the Petition for Writ of Mandamus is meritorious and should be conditionally granted in part, it is therefore ordered, adjudged, and decreed that the Petition for Writ of Mandamus be, and hereby is, conditionally granted in part in accordance with the opinion of this Court, and mandamus will issue only if Respondent, the Honorable James S. Chapman, fails to remove the language from the possession order allowing Relator John Margetis to post a supersedeas bond to stay proceedings pending an appeal and reconsider the terms of Respondent, High Pointe Investments, LLC's writ of possession."  

I, SHARRI ROESSLER, Clerk of the Court of Appeals for the Tenth District of Texas, at the City of Waco, hereby certify that the foregoing is a true copy of the Judgment entered herein by this Court in the above entitled and numbered cause as appears of record in Minute Book 14, Page 485.

IN WITNESS WHEREOF, I hereunto set my hand and affix the seal of said Court at Waco, this 6[th] day of June A.D. 2018.

SHARRI ROESSLER, CLERK
3040380-1206500
						By: ___________________________
							Nita Whitener, Deputy Clerk

1252496799407000